Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/25/2022 have been fully considered but after further consideration, they are not persuasive.
The Applicant argues that in regard to claim 1 that the Sekiguchi prior art, does not teach the limitation of “a partition area that divides each of two adjoining solar cells among the plurality of solar cells from each other; and 
a connecting part that connects the two adjoining solar cells among the plurality of solar cells electrically in series at respective end regions in the extending direction.”
In response to this argument, the Examiner directs the applicant’s attention to Sekiguchi prior art, which teaches the limitation of a partition area (note: a portions of  transmitting portions 40 is equivalent to the claimed partition area because the transmitting portions 40 divides each of power generation units 39) that divides each of two adjoining solar cells (39) among the plurality of solar cells (39) from each other (see Sekiguchi, Figs.3 -5 as shown below and col.8, lines 25-67); and 
a connecting part (41/42/45/46) that connects the two adjoining solar cells (39) among the plurality of solar cells (39) electrically in series at respective end regions in the extending direction (see Sekiguchi, Fig.3 as shown below).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Sekiguchi prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sekiguchi (U.S. 6,791,905 B1, hereinafter refer to Sekiguchi) in view of Ito et al. (U.S. 2002/0157700 A1, hereinafter refer to Ito).
Regarding Claims 1, 5, and 8: Sekiguchi discloses a solar panel (8) (see Sekiguchi, Figs.3-5 as shown below and col.7, lines 1-12) comprising: 

    PNG
    media_image1.png
    783
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    747
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    648
    media_image3.png
    Greyscale

a plurality of solar cells (power generation units 39 is equivalent to the claimed limitation of solar cell), wherein each of the plurality of solar cells (39) extend in an extending direction on a plate-shaped surface (see Sekiguchi, Figs.3 -5 as shown above and col.8, lines 15-45), and 
wherein the plurality of solar cells (39) are disposed in rows in a cell-width direction perpendicular to the extending direction (see Sekiguchi, Figs.3 -5 as shown above); 
a partition area (note: a portions of  transmitting portions 40 is equivalent to the claimed partition area because the transmitting portions 40 divides each of power generation units 39) that divides each of two adjoining solar cells (39) among the plurality of solar cells (39) from each other (see Sekiguchi, Figs.3 -5 as shown above and col.8, lines 25-67); and 
a connecting part (41/42/45/46) that connects the two adjoining solar cells (39) among the plurality of solar cells (39) electrically in series at respective end regions in the extending direction (see Sekiguchi, Fig.3 as shown above),
wherein the plurality of solar cells (39) has, across each of at least two of the plurality of solar cells (39), a transparent power generation area (note: a region of the power generation units/solar cell 39 formed of a transparent material is equivalent to the claimed limitation of “transparent power generation area”) in which a power generation area (39, note, the claimed limitation of “power generation area” refers back to the claimed limitation of “solar cell” as disclosed in instant application disclosure page.6; therefore, the prior art power generation units 39 is equivalent to the claimed limitation of solar cell is equivalent to the claimed limitation of “power generation area”) and a transparent area (note: a portions of  transmitting portions 40 is equivalent to the claimed transparent area) that transmits light are alternately disposed and extend in the extending direction (see Sekiguchi, Figs.3 -5 as shown above and col.8, lines 25-67), and  
wherein the transparent power generation area (note: a region of the power generation units/solar cell 39 formed of a transparent material is equivalent to the claimed limitation of “transparent power generation area”) extends over an entire cell width of at least one of the plurality of solar cells (9), and the connecting part (41/42/45/46) is disposed at each of opposite ends in the extending direction of the at least one solar cell (39) (see Sekiguchi, Figs.3 -5 as shown above and col.9, lines 30-47) (as recited in claim 1);
a display apparatus comprising: the solar panel according to claim 1 (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67); and 
a display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67) (as claimed in claim 5).  
Sekiguchi is silent upon explicitly disclosing wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction,
wherein the extending direction of the plurality of solar cells is oblique to the predetermined arrangement direction at a predetermined angle (as recited in claim 8).  
Before effective filing date of the claimed invention the disclosed arrangements of solar cell in the display apparatus were known in order to an electronic device having a solar cell and a unit driven by a power generated by the solar cell having higher transparency and  improve flexibility in designing of the timepiece.
For support see Ito, which teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown below, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown below) (as recited in claim 8).  

    PNG
    media_image4.png
    750
    692
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sekiguchi and Ito to enable the known arrangements of solar cell in the display apparatus as taught by Ito in order to an electronic device having a solar cell and a unit driven by a power generated by the solar cell having higher transparency and  improve flexibility in designing of the timepiece (see Ito, Fig.1 as shown below, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]).
Regarding Claim 2: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 1 as above. The combination of Sekiguchi and Ito further teaches wherein at least a part of the plurality of solar cells (39) that corresponds to a visible area seen from an outside is configured as the transparent power generation area (note: a region of the power generation units/solar cell 39 formed of a transparent material is equivalent to the claimed limitation of “transparent power generation area”) (see Sekiguchi, Figs.3 -5 as shown above).  
Regarding Claim 3: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 1 as above. The combination of Sekiguchi and Ito further teaches wherein the power generation area of the transparent power generation area (39 has a width W1) is formed in a shape of a thin line that is narrower than the transparent area (40 has a width W2) (see Sekiguchi, Figs.3 -5 as shown above, col.8, lines 65-67, and col.9, lines 1-7).
Regarding Claim 4: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 2 as above. The combination of Sekiguchi and Ito further teaches wherein the power generation area disposed in the transparent power generation area (39 has a width W1) is formed in a thin-line shape having a width narrower than a width of the transparent area (40 has a width W2) (see Sekiguchi, Figs.3 -5 as shown above, col.8, lines 65-67, and col.9, lines 1-7). 
Regarding Claim 6: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 2 as above. The combination of Sekiguchi and Ito further teaches a display apparatus comprising: the solar panel according to claim 2 (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67); and 
a display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67). 
Regarding Claim 7: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 3 as above. The combination of Sekiguchi and Ito further teaches a display apparatus comprising: the solar panel according to claim 3 (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67); and 
a display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67).
Regarding Claim 9: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 6 as above. The combination of Sekiguchi and Ito further teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown above, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown above).
Regarding Claim 10: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 7 as above. The combination of Sekiguchi and Ito further teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown above, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown above).
Regarding Claim 11: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 5 as above. The combination of Sekiguchi and Ito further teaches wherein the solar panel (8) is overlaid on a view side of the display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67), 
wherein the connecting part (41/42/45/46) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).  
Regarding Claim 12: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 6 as above. The combination of Sekiguchi and Ito further teaches wherein the solar panel (8) is overlaid on a view side of the display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67), 
wherein the connecting part (41/42/45/46) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).  
Regarding Claim 13: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 7 as above. The combination of Sekiguchi and Ito further teaches wherein the solar panel (8) is overlaid on a view side of the display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67), 
wherein the connecting part (41/42/45/46) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).  
Regarding Claim 14: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 1 as above. The combination of Sekiguchi and Ito further teaches a timepiece comprising: 
the solar panel according to claim 1 (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); 
a display (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).  
Regarding Claim 15: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 2 as above. The combination of Sekiguchi and Ito further teaches a timepiece comprising: 
the solar panel according to claim 1 (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); 
a display (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).
Regarding Claim 16: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 3 as above. The combination of Sekiguchi and Ito further teaches a timepiece comprising: 
the solar panel according to claim 1 (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); 
a display (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2).
Regarding Claim 17: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 14 as above. The combination of Sekiguchi and Ito further teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown above, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown above).
Regarding Claim 18: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 15 as above. The combination of Sekiguchi and Ito further teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown above, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown above).
Regarding Claim 19: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 16 as above. The combination of Sekiguchi and Ito further teaches wherein the display (71) is of a dot matrix type in which display elements (72) are arranged in a predetermined arrangement direction (see Ito, Fig.1 as shown above, ¶ [0012]- ¶ [0020], and ¶ [0101]- ¶ [0102]),
wherein the extending direction of the plurality of solar cells (photocells 18) is oblique to the predetermined arrangement direction at a predetermined angle (see Ito, Fig.1 as shown above).
Regarding Claim 20: Sekiguchi as modified teaches a solar panel (8) as set forth in claim 14 as above. The combination of Sekiguchi and Ito further teaches wherein the solar panel (8) is overlaid on a visible side of the display (see Sekiguchi, Figs.3 -5 as shown above, Figs.1-2, and col.6, lines 43-67), 
wherein the connecting part (41/42/45/46) is disposed outside a visible area of the display that is seen from an outside of the timepiece (see Sekiguchi, Figs.3 -5 as shown above and Figs.1-2). 
Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.












If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896